u    «




                             (£aurt of Appeals
                     Jtftlf Btstrtrl of Qkxas ai Dallas
                                     JUDGMENT

STEVEN ERIC HOARD, Appellant                Appeal from the Criminal District Court
                                            No. 3 of Dallas County, Texas. (Tr.Ct.No.
No. 05-92-01926-CR              V.          F91-68588-RJ).
                                            Opinion delivered per curiam before
THE STATE OF TEXAS, Appellee                Justices Chapman, Morris, and
                                            Hankinson.




      Based on the Court's opinion of this date, the judgment of the trial court is
AFFIRMED.




Judgment entered February 14, 1997.




                                            DEBORAH G. HANKINSON
                                            JUSTICE
Affirmed and Opinion Filed February 14, 1997




                                          In The

                             Court 0f Appeals
                      Jiffy Btsirtrt 0f Okxas at lallas
                                   No. 05-92-01926-CR



                           STEVEN ERIC HOARD, Appellant

                                            V.


                            THE STATE OF TEXAS, Appellee


                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                          Trial Court Cause No. F91-68588-RJ



                               OPINION PER CURIAM

                    Before Justices Chapman, Morris, and HanMnson

       Steven Eric Hoard appeals his conviction for burglary of a vehicle. On October 25,

1991, appellant entered a plea bargain agreement. Pursuant to the agreement, appellant

pleaded guilty, and the trial court deferred adjudicating appellant's guilt, placed appellant

on two years probation, and fined appellant $300. In June 1992, the Stated filed a "Motion

to Proceed with anAdjudication of.Guilt." On July 8,1992, appellant entered an open plea

of true. The trial court sentenced appellant to ten years confinement.
       In appellant's September 25, 1996 "Second Amended Brief on Appeal," he argues
in a single point oferror that he was denied a complete statement of facts on appeal. At
the time appellant filed his "Second Amended Brief onAppeal," the statement offacts from

the July 8, 1992 hearing on the State's motion to adjudicate guilt had been filed; however,

the statement of facts from the October 25, 1991 hearing on appellant's original plea had

not. We conclude that appellant was complaining about the absence of the statement of

facts from the October 25, 1991 hearing.

       After appellant filed his brief, the statement of facts from the October 25, 1991

hearing was filed in this Court on December 4, 1996. In a December 10, 1996 order, we

informed appellant that the statement of facts from the October 25, 1991 hearing on his

original plea had been filed and that the record now appeared to be complete. We ordered

appellant to file by January 9, 1997 an amended brief based upon the complete record. We

expressly warned appellant that no extensions would be granted absent extraordinary

circumstances and informed him that if he did not file an amended brief within the allotted


time, the Court would submit his appeal on the basis of his September 25, 1996 brief.

Appellant did not file by January 9, 1997 an amended brief or a motion to extend time to

file an amended brief.   As of the date of this opinion, appellant still has not filed an

amended brief or a motion to extend time to file an amended brief.

       This cause is therefore submitted on the brief filed September 25,1996. Because our

record contains what appears to be a complete statement offacts, appellant's complaint has

no merit. We overrule his point of error.




                                            -2-
1
        ft




             We affirm the trial court's judgment.

                                                     PER CURIAM


    Do Not Publish
    Tex. R. App. P. 90
    921926F.U05